Citation Nr: 1533387	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1975.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, denied increased ratings for the Veteran's service-connected left and right knee disabilities, and granted service connection for bilateral hearing loss, that was assigned an initial noncompensable evaluation, effective August 30, 2010.

In a September 2014 decision, the Board denied the Veteran's increased rating claims and entitlement to an initial compensable rating for hearing loss.  The Veteran appealed that portion of the Board's decision that denied an initial compensable rating for his bilateral hearing loss to the United States Court of Appeals for Veterans Claims (court).  Consistent with a June 2015 Joint Motion for Partial Remand (Joint Motion), the court vacated that portion of the Board's decision that denied an initial compensable rating for bilateral hearing loss, and remanded the matter to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties noted that a February 2013 VA audiology examiner affirmatively answered a question as to whether the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work; but the parties found it unclear whether the examiner was referring to the Veteran's ability to work or daily functioning.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
`
The parties hinted that a new examination was warranted to determine the functional impact of his hearing loss as it pertains to his ability to work.  See Martinak v. Nicholson.

The parties also agreed that the Board did not provide an adequate discussion regarding the Veteran's symptoms and whether extra-schedular consideration was appropriate pursuant to 38 C.F.R. § 3.321(b) (2014).  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The parties agreed that there was evidence of symptoms not contemplated in the rating schedule; and suggested that there was evidence of the disabilities impact on employment.  .

The Board may not consider, in the first instance, entitlement to an extra-schedular disability rating, but must refer that question to the appropriate first line adjudicator for initial consideration.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The claims folder must be reviewed by the examiner. 

The VA examiner should comment on the effects of hearing loss on the Veteran's occupational functioning and daily activities.

The examiner should record the Veteran's work history and the reported impacts of hearing loss on employment and provide an opinion as to the severity of those impacts.

2.  Then, refer the Veteran's case to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an extra-schedular rating for bilateral hearing loss disability, under 38 C.F.R. § 321(b)(1). 

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

